DETAILED ACTION
	Claims 1-20 are present for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 12/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,713,155 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 10/18/2021 and 12/27/2021 are persuasive.
No prior art or combination of prior art teaches or suggest sampling a first subset of data units from a set of data units of the memory device using a biased sampling process that increases claim 1; sampling, by a processing device, a first subset of data units from a set of data units of a memory device using a biased sampling process that increases a probability of sampling particular data units from the set of data units based on one or more characteristics associated with the particular data units; identifying a first candidate data unit from the first subset of data units; and performing a wear leveling operation in view of the first candidate data unit as recited in claim 13; and sampling, by a processing device, a first subset of data units from a set of data units of a memory device using a biased sampling process that increases a probability of sampling particular data units from the set of data units based on one or more characteristics associated with the particular data units; sorting the first subset of data units into a first order; responsive to sorting the first subset of data units, identifying a first candidate data unit from the first order of the first subset of data units; and performing a wear leveling operation in view of the first candidate data unit as recited in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed 12/27/2021, with respect to the Double Patenting rejection of claims 1-4, 6-16 and 18-19 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/ARACELIS RUIZ/Primary Examiner, Art Unit 2139